DENECKE, C. J.
This is one of several original proceedings to review orders of the Secretary of State deleting or not deleting portions of arguments submitted for insertion in the voters’ pamphlet. In another proceeding, Oregonians for Nuclear Safeguards v. Myers, decided this date, we set out the procedures provided by statute and the scope of our review.
This proceeding involves the same measure, bearing the ballot title: "Regulates Nuclear Power Plant Construction Approval.” The petitioner in this proceeding opposes the measure and objects to the Secretary of State’s failure to delete seven portions of the arguments favoring the measure. We affirm the Secretary of State’s action.
In some instances there is no evidence on the issue. For example, "* * * develop a safe method for disposing of radioactive waste — so we won’t have to close down plants like we almost did last year * * Petitioner gives an explanation in its brief of a plant almost being closed but for a reason other than disposal of radioactive waste. This explanation, however, was not in the evidence before the Secretary of State; therefore, this court will not consider it. In other instances there was testimony supporting the Secretary of State’s action although there was contradictory testimony offered by the petitioner. The statements concerning the practicality of solar and geothermal energy are in this category.
The order of the Secretary of State is affirmed.